Trippe, Judge.
1. The charge of the Court to the jury, as given in the fifth ground of the motion for a new trial, does not violate the rule prescribed in section 3183 of Irwin’s Revised Code. It only recites a clear legal principle. The note sued on was *122an unconditional promise to pay the principal and interest mentioned; and this could not be, and was not denied, either as a fact, or a correct statement of a legal truth. The Court did not assume before the jury what was or was not proven. The charge only gives what, in law, the note was, that is, construed a written instrument, which was in evidence, and which it was the duty of the Court to do, if, indeed, there was any necessity for a construction of this one. The charge, so far as it pertains to what parol evidence should be, to show that the interest was only to be contingently paid, when all is taken together, could have done no damage to the defendant; nor did it do violence to any legal rule. It was, in substance, that it should be of a satisfactory character, or strong enough to overcome the prima facie evidence furnished by the written contract. The defendant surely could not object to the note being styled prima facie evidence. It was, in truth, something more than that. The Court also immediately added: “ But if the admissions or acts of both parties, or other evidence to your minds sufficient, satisfy you that such was the real contract, intention and understanding of the parties, you may so find.” This was certainly giving sufficient latitude to the jury.
2. There is direct and positive evidence to the specific amount found by the verdict, and also sufficient data proven from which a calculation can be easily made to sustain it; and of all this the jury were to determine.
Judgment affirmed.